Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 7/15/2022 has been entered. Applicant’s amendments to the Claims have overcome each 112(b) rejections previously set forth in the Non-Final Office Action dated on 4/15/2022.	
Claim Status
Claims 1-10 are pending.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 7/15/2022, have been fully considered, but are not persuasive, because all the features recited in claim 1 are taught by the references. Specifically, Lan evidenced by Vellianitis shows a first work function layer (similar to Vellianitis’ work function layer 274 around the nanosheets 152-156 in Fig. 11A) is formed on a peripheral of the first gate dielectric layer (similar to the Vellianitis’ gate dielectric layer 272  around nanosheets 152-156) and between the first gate dielectric layer (similar to the Vellianitis’ gate dielectric layer 272  around nanosheets 152-156) and the first insulation layer (similar to Vellianitis’s isolation structure 182). See the detail rejections below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wen-Ting Lan et al., (US 2021/0225839 A1, of record, hereinafter Lan) evidenced by Georgios Vellianitis, (US 2021/0125986 A1, of record, hereinafter Vellianitis) and in view of Ruilong Xie et., (US 2018/0122913 A1, of record, hereinafter Xie).
Regarding claim 1, Lan discloses a transistor device structure, comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Lan’s Fig. 2, annotated.
a semiconductor substrate (102 in Fig. 2), …, active regions (101, 103), the active regions (101, 103) include an active region of a core device region (101 includes nanosheet devices 201 which may be core devices described in [0033]) that core devices (201) are formed in and an active region of an input/output device region (103 includes finFET devices 203 which may be I/O devices described in [0033]) that input/output device (203) are formed in; 
a plurality of fins (base fins for nanostacks 114 and fin 116 in Fig. 2) including fins (116) in the input/output device region (103) and fins (base fins for nanostacks 114) in the core device region (101), wherein the plurality of fins (base fins for nanostacks 114 and fin 116) are strip structures (strip structure as shown in Fig. 5) formed by performing a photolithography process and an etching process to an epitaxial layer on the semiconductor substrate (photolithography process and etching process to form the nanostacks 114 and 116 as described in [0021] by Lan, epitaxial growth as evidenced by Vellianitis described in [0029]), all of the fins are arranged in parallel (as shown in Lan’s Fig. 5), bottoms of the plurality of fins (Lan’s bottoms of base fins for nanostacks 114 and fin 116 in Fig. 2) are isolated from each other by means of a first insulation layer (Lan’s STI 122) formed on the semiconductor substrate (Lan’s 102), a portion of a fin (a portion of a Lan’s nanostacks 114) in the core device region (Lan’s 101) above the first insulation layer (Lan’s 122) includes a wire (a Lan’s nanosheet 134) composed of a semiconductor material (described [0018] by Lan), a periphery of a partial length of the wire (a periphery of a partial length of the Lan’s 134) is coated by a first gate dielectric layer (Lan’s first high-k dielectric layer deposited all around the nanosheet 134 described in [0029], similar to Vellianitis’ gate dielectric layer 272 around nanosheets 152-156 in Fig. 11A), a first work function layer (Lan’s first work function layer (as part of gate structure 136) deposited all around the nanosheet 134 described in [0030], similar to Vellianitis’ work function layer 274 around the nanosheets 152-156 in Fig. 11A) is formed on a peripheral of the first gate dielectric layer (Lan’s first high-k dielectric layer around the 134, similar to the Vellianitis’ gate dielectric layer 272  around nanosheets 152-156) and between the first gate dielectric layer (Lan’s first high-k dielectric layer around the 134, similar to the Vellianitis’ gate dielectric layer 272  around nanosheets 152-156) and the first insulation layer (Lan’s 122, similar to Vellianitis’s isolation structure 182), a second gate dielectric layer (Lan’s second high-k dielectric layer (as part of gate structure 136 described in [0029]), similar to Vellianitis’ 272 around fins 210A/B in Fig. 11A) is formed on a portion of a top surface and a side surface of the fin (of Lan’s 116 similar to Vellianitis’ fins 210A/B) in the input/output device region (Lan’s 103) above the first insulation layer (Lan’s 122, similar to Vellianitis’ 182), and a second work function layer (Lan’s second work function (as part of gate structure 136), similar to Vellianitis’ 274 around the fins 210A-B in Fig. 11A) is formed on a surface of the second gate dielectric layer (of the Lan’s second high-k dielectric layer, similar to Vellianitis’ 272 around the fins 210A/B); wherein the first work function layer (Lan’s first work function layer, similar to Vellianitis’ work function layer 274 around the nanosheets 152-156) comprises first work function layers (Lan’s first work function layers on each nanostack 114  in Fig. 2, similar to Vellianitis’ work function layers 274 around each nanosheets 152-156 in Fig. 11A); the second work function layer (Lan’s second work function layer, similar to Vellianitis’ 274 around the fins 210A-B in Fig. 11A) comprises second work function layers (Lan’s second work function layers around each fins 116 in Fig. 2B, similar to Vellianitis’ work function layers 274 around each fins 210A/B in Fig. 11A); and 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Vellianitis’s Fig. 11A, annotated. 
a metal gate (Lan’s 136) covering a top surface and a side surface of the first work function layer (of Lan’s first work function layer (as part of gate structure 136) around  nanosheet 134) and the second work function layer (of Lan’s second work function layer (as part of gate structure 136) around fin 116) and filling a gap between the first work function layers (a Lan’s gap between first work function layers on each nanostack 114), a gap between the second work function layers (a Lan’s gap between second work function layers on each fin 116), and a gap between the first work function layer (Lan’s first work function layer (as part of gate structure 136) around nanosheet 134) and the second work function layer (the Lan’s second work function layer (as part of gate structure 136) around fin 116), wherein a portion of a fin (a Lan’s portion of a fin 116) in the input/output device region (Lan’s 103) covered by the metal gate (Lan’s 136) forms a channel region of an input/output device (Lan’s channel region of the finFET 203), and a portion of the wire (a Lan’s portion of the nanosheet 134) in the core device region (Lan’s 101) covered by the metal gate (Lan’s 136) forms a channel region of a core device (a Lan’s channel of the nanosheet devices 201).  
Lan evidenced by Vellianitis does not expressly disclose wherein a field oxide layer is formed in the semiconductor substrate (Lan’s 102), the field oxide layer isolates active regions (Lan’s 101, 103) from each other; and the Lan’s nanostack 114 is formed by epitaxial growth. 
However, in the same semiconductor device field of endeavor, Xie discloses a trench isolation region 22 made of oxide described in [0015] is formed in a substrate 14 to isolate two doped semiconductor regions 18 and 20 in Fig. 2. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Xie’s Fig. 2, annotated.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Xie’s trench isolation region in Lan’s substrate to isolate active regions from each other.
Regarding claim 2, Lan with (Vellianitis and Xie) discloses the transistor device structure according to claim 1,
wherein the portion of the fin (Lan’s portion of the fin 116 in Fig. 2) in the input/output device region (Lan’s 103) above the first insulation layer (Lan’s 122) comprises at least one stacking layer of silicon and silicon germanium epitaxial layers (Lan’s fin 116 made of substrate 102 in Fig. 1B which comprises at least one silicon and silicon germanium as described in [0017]).  
Regarding claim 3, Lan with (Vellianitis and Xie) discloses the transistor device structure according to claim 1,
wherein there are two vertically stacked wires (Lan’s two nanostacks 114 in Fig. 2), peripheries of a partial length of the two vertically stacked wires (of Lan’s two nanostacks 114) are coated by the first gate dielectric layer (Lan’s first high-k dielectric layer as addressed in claim 1, similar to Vellianitis’ work function layer 274 around the nanosheets 152-156 in Fig. 11A), the first work function layer (similar to Vellianitis’ work function layer 274 around the nanosheets 152-156) is formed on the periphery of the first gate dielectric layer (similar to the Vellianitis’ gate dielectric layer 272  around nanosheets 152-156), between the first gate dielectric layer (similar to Vellianitis’ work function layer 274) between the two vertically stacked wires (Lan’s two nanostacks 114), and between the first gate dielectric layer (similar to Vellianitis’ work function layer 274 around the nanosheets 152-156) and the first insulation layer (Lan’s 122 similar to Vellianitis’ 182), and the portion of the fin (Lan’s portion of the fin 116) in the input/output device region (Lan’s 103) above the first insulation layer (Lan’s 122) comprises two stacking layers of silicon and silicon germanium epitaxial layers (Lan’s two fins 116 made of silicon and silicon germanium multi material layers described in [0017] for the substrate 102, the fins 116 is made from the substrate 102 in Fig. 1B).  
Regarding claim 4, Lan with (Vellianitis and Xie) discloses the transistor device structure according to claim 1,
wherein the semiconductor substrate (Lan’s 102 in Fig. 2) is a silicon substrate (silicon described in [0017] by Lan), and the semiconductor material of the wire is silicon (Lan’s semiconductor material 104 for the channel material (nanostacks 114) is silicon described in [0018]).  
Regarding claim 5, Lan with (Vellianitis and Xie) discloses the transistor device structure according to claim 1,
wherein the first gate dielectric layer (Lan’s first high-k dielectric layer (as part of gate structure 136) as addressed in claim 1) and the second gate dielectric layer (Lan’s second high-k dielectric layer (as part of gate structure 136) as addressed in claim 1) comprise a high dielectric constant layer (Lan’s high-k dielectric layer).  
Regarding claim 6, Lan with (Vellianitis and Xie) discloses the transistor device structure according to claim 1,
wherein the first insulation layer (Lan’s STI 122) is an oxide layer (oxide layer is commonly used for the insulation layer).  
Regarding claim 7, Lan with (Vellianitis and Xie) discloses the transistor device structure according to claim 1,
wherein a source (Lan’s source/drain features 504 in Fig. 5) is formed on one side of the channel region of the core device (one side of the Lan’s channel region of the nanosheet  device 201) on the fin (Lan’s nanostacks 114) in the core device region (Lan’s 101 in Fig. 2) and a drain (source/drain features 504 in Fig. 5) is formed on the other side of the channel region of the core device (other side of the Lan’s channel region of the nanosheet  device 201) on the fin (Lan’s nanostacks 114) in the core device region (Lan’s 101 in Fig. 2), to form an n-type gate-all-around structure field-effect transistor and a p-type gate-all-around structure field-effect transistor (the nanosheet  device 201 can be either n-type and p-type described in [0033] by Lan, it is obvious to make one transistor to be n-type and another one transistor to be p-type to make a COMS pair transistor); and a source (Lan’s source/drain features 504) is formed on one side of the channel region of the input/output device (one side of the Lan’s channel region of the finFET  device 203) on the fin (Lan’s fins 116) in the input/output device region (Lan’s 103 in Fig. 2) and a drain (Lan’s source/drain features 504) is formed on the other side of the channel region of the input/output device (other side of the Lan’s channel region of the finFET  device 203) on the fin (Lan’s fins 116) in the input/output device region (Lan’s 103), to form an n-type fin field-effect transistor and a p-type fin field-effect transistor (the finFET  device 203 can be either n-type and p-type described in [0033] by Lan, it is obvious to make one transistor to be n-type and another one transistor to be p-type to make a COMS pair transistor).  
Regarding claim 8, Lan with (Vellianitis and Xie) discloses the transistor device structure according to claim 7,
wherein the source and the drain (Lan’s source/drain features 504 in Fig. 5) both are embedded structures (Lan’s source/drain features 504 similar to Vellianitis’ source and drain regions 320 and 330 in Fig. 14 in trenches 300, 305 described in [0049]), the source and drain of the n-type fin field-effect transistor and the n-type gate-all-around structure field-effect transistor (Lan’s source/drain features 504 of the n-type finFET device made of fin 116 and the n-type gate-all-around nanosheet device made of nanostack 114) are composed of a first embedded epitaxial layer (Vellianitis’ source and drain regions 320 and 330 are epitaxial layers described in [0049]), and the source and drain of the p-type fin field-effect transistor and the p-type gate-all-around structure field-effect transistor (Lan’s source/drain features 504 of the p-type finFET device made of fin 116 and the p-type gate-all-around nanosheet device made of nanostack 114) are composed of a second embedded epitaxial layer (Vellianitis’ source and drain regions 320 and 330 are epitaxial layers described in [0049]).  
Regarding claim 9, Lan with (Vellianitis and Xie) discloses the transistor device structure according to claim 1,
Lan with (Vellianitis and Xie) does not expressly discloses wherein a sectional structure of the wire (of Lan’s 134) is a circle or a polygon.  
However, Applicant has not presented persuasive evidence that the claimed wire shape of circle or a polygon is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed shape of uneven top surface).  Also, the applicant has not shown that the claimed wire shape produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive by change the shape in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to add the claimed wire shape (“a sectional structure of the wire is a circle or a polygon”) to the rest of the claimed invention.
Regarding claim 10, Lan with (Vellianitis and Xie) discloses the transistor device structure according to claim 1,
Lan with (Vellianitis and Xie) does not expressly discloses wherein the transistor device is a device of a technology node below 5 nm.
However, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 II.
Thus, it would have been obvious to add the “a device of a technology node below 5 nm” to the rest of the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898